Citation Nr: 1748867	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  15-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the Veteran's income was excessive for the purpose of payment of Department of Veterans Affairs (VA) special monthly pension benefits on and after November 13, 2013.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from August 1963 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2016.  This matter was originally on appeal from a March 2014 decision of the VA Pension Management Center (PMC) in St. Paul, Minnesota.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

From November 13, 2013, through the appeal period to January 2016, even considering deductions for unreimbursed medical expenses, the Veteran's countable household income based on a combination of his Social Security Administration (SSA) income, his military retirement pay, and his wife's SSA income exceeded the maximum annual pension rate (MAPR).


CONCLUSIONS OF LAW

The Veteran's annual countable income from November 13, 2013 through the 2015 calendar year was excessive for purposes of receipt of VA special monthly pension on the basis of the need for aid and attendance of another person.  38 U.S.C.A. §§ 1503, 1521, 1522, 5312; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.31, 3.272.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Veteran filed his original claim on November 13, 2013.  A February 8, 2014 rating decision granted entitlement to special month pension based on the need for aid and attendance effective November 13, 2013.  On March 10, 2014, the pension center notified the Veteran that his claim for pension with special monthly pension benefits was denied and that the evidence showed that his income of $35,362 effective December 1, 2013 exceeded the maximum annual limit set by law for disability pension at the aid and attendance rate which, for a veteran with one dependent, was $25,022.  The decision noted that his Medicare Part B premiums and assisted living expenses which totaled $39,224 were considered but his income for VA purposes was still greater than the allowable limit.  The Veteran appealed that decision, and in March 2016, the Board remanded the case for additional development.

Pursuant to the Board's March 2016 Remand, the PMC prepared an audit of the medical expenses used to reduce countable income in determining whether the Veteran's family income exceeded the annual income for special monthly pension benefits from November 13, 2013 to December 31, 2014 and from January 1, 2015, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2016 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2015 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested. 

The Veteran is seeking special monthly pension based on the need of aid attendance.  Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The MAPR is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23 (d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The MAPRs are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the MAPR under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23 (a). 

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound).  38 U.S.C.A. § 1503 (a)(8); 38 C.F.R. § 3.272 (g).  

The RO determined that the Veteran met the requirements for special monthly pension based on the need of aid and attendance of another person as he required daily assistance to perform routine activities as of November 13, 2013.  However, the primary question is whether the Veteran's countable income for the calendar year exceeded the applicable income limits for receipt of special monthly pension. 

On his Application for Pension received by VA in December 2013, the Veteran reported receiving $3,419 per month in service retirement income, $1222 per month in Social Security Administration (SSA) benefits and that his wife was receiving $804 per month in SSA benefits.  The Veteran also reported paying a total of $35,525 in unreimbursed medical expenses from January 1, 2013 to November 15, 2013.  In a letter dated in January 2014, the Veteran indicated that had to pay out privately $62,111 for his care in 2013.  In January 2014, the Veteran indicated that he paid $4736 per month from July 1, 2013 and $5027 per month from October 2013.  Significantly, payments made prior to November 13, 2013 are not for application or subtraction as eligibility to the benefits was not established until that date.

Beginning December 1, 2013, the Veteran would be receiving $1346.90 per month and that his wife would be receiving $922.90 per month.  Beginning December 1, 2014, the Veteran would be receiving $1369.90 per month and that his wife would be receiving $938.90 per month ($11,266.80 per year).  Beginning December 1, 2016, the Veteran would be receiving $1374.90 per month; and the Board assumes that the Veteran's wife would continue to receive at least $938.90 per month.   

A data match with Department of Defense Finance and Accounting Services (DFAS) indicates that beginning December 1, 2013, the Veteran would be receiving $3,873 per month in military retirement benefits for calendar years 2013 and 2014 and $3938 per month for calendar years 2015 and 2016.  

In January 2014, the Veteran's wife called to report that income on the interest bearing bank account was $46.73.  

As noted above, in March 2016, the Board remanded the case for an audit of the medical expenses used to reduce the countable income in determining whether the Veteran's family income exceeded the annual income for special monthly benefit benefits for a Veteran with one dependent at the aid and attendance rate for the following periods:  November 13, 2013 to December 31, 2013; January 1, 2014 to December 31, 2014; and effective January 1, 2015.  

The audit, completed in December 2016, indicated that from November 13, 2013 to December 31, 2013, unreimbursed medical expenses amounted to $5,074.60 (Medicare Part B premiums 104.90 x 2 people x 1 month = $209.80; Davis House $4,864.80).  From January 1, 2014 to November 30, 2014, unreimbursed medical expenses amounted to $22,944.12 (Medicare Part B premiums 104.90 x 2 people x 11 months = $2,307.80; Accent Care $13,641.60; P.H. $1,245 x 5 months = 6,225; and Comfort Keepers 769.72).  From December 1, 2014 to December 31, 2014, unreimbursed medical expenses amounted to $1,454.80 (Medicare Part B premiums 104.90 x 2 people x 1 month = $209.80; P.H. $1,245).  These expenses were noted to be continuing expenses; thus for calendar year 2015 and 2016, the Veteran's unreimbursed medical expenses would be $17,457.60 (Medicare Part B premiums 104.90 x 2 people x 12 months = $2,517.60; P.H. $1,245 x 12 months = $14,940).  

The Board notes that the Veteran has claimed the cost of his gasoline, which is not a considered a medical expense.  Mileage reimbursement rates are established by regulation, however, and are currently established at 41.5 cents per mile.  

As previously noted, the MAPR is set by Congress.  That rate, which may change yearly, is published in the Veterans Benefits Administration Manual M21-1.  For the relevant annualization periods, the MAPR for a veteran in need of aid and attendance with one dependent (e.g., spouse) is $25,022, effective from December 1, 2013, and $25,448 effective from December 1, 2014.  38 C.F.R. § 3.23 (a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  

Period beginning November 13, 2013

As noted, the Board remanded the case for an audit of the applicable time periods.  While the numbers below vary slightly from those of the audit, the result is the same, the Veteran's income is excessive for payment of special monthly pension benefits from November 13, 2013.  As noted above, medical expenses paid prior to that time are not subject to deduction in the subsequent period for which there was eligibility for benefits.

Effective from November 13, 2013, and through the calendar year beginning January 1, 2014, the evidence shows that the Veteran's countable income exceeds the MAPR based on the need of aid attendance with one dependent. This includes consideration of the separate periods November 13, 2013 to December 31, 2013, and January through November 2014, and December 2014.  As noted, numbers cited herein are slightly different than those given in the statement of the case, and supplemental statement of the case due to the slightly different periods as they are combined.  Moreover, the Board has not reduced the medical expenses by the standard deduction, to examine proximity to the amount needed to result in payment of the benefit. 

For calendar year 2014 the Veteran would be eligible for improved pension if his countable income (reduced by unreimbursed medical expenses) for that year was less than $25,448. 

Without even considering the interest on the Veteran's bank account, for calendar year 2014, Veteran's household income was 73,817.60 ($67,570.80  from January 1, 2014 to November 30, 2014 ($1346.90 (Veteran's monthly SSA) + $922.90 (Wife's monthly SSA) + 3,873 (Veteran's monthly retirement) x 11 months (January through November)) and $6,142.80 from December 1, 2014 to December 31, 2014 ($1369.90 (Veteran's monthly SSA) + $938.90 (Wife's monthly SSA) + $3,938 (Veteran's monthly retirement)).  

After subtracting $24,398.92 (unreimbursed medical expenses of $22,944.12 from January 1, 2014 to November 30, 2014 AND unreimbursed medical expenses of $1,454.80 from December 1, 2014 through December 31, 2014), the Veteran's countable income for calendar year 2014 was $49,418.68.
.  
Thus, for January 1, 2014 to December 31, 2014, the Veteran's countable income of $49,418.68 is higher than the MAPR based on the need of aid attendance with one dependent ($25,448).  

Calendar Year 2015 

For calendar year 2015, the Veteran would be eligible for improved pension if his countable income (reduced by unreimbursed medical expenses) for that year was less than $25,448. 

Without even considering the interest on the Veteran's bank account, for calendar year 2014, Veteran's household income was 74,961.60 (January 1, 2015 to December 31, 2015 ($1369.90 (Veteran's monthly SSA) + $938.90 (Wife's monthly SSA) + 3,938 (Veteran's monthly retirement) x 12 months (January through November))   

The Board notes that the Veteran's continuing expenses amount to $17,457.60 per year.  After subtracting $17,457.60 (unreimbursed medical expenses from January 1, 2015 through December 31, 2015), the Veteran's countable income from January 1, 2015 through December 31, 2015 was $57,504.

Thus, for January 1, 2015 to December 31, 2015, the Veteran's countable income of $57,504 is higher than the maximum annual pension rate based on the need of aid attendance with one dependent ($25,448).  

As it is not clear that sufficient notice or development was undertaken for subsequent years, the Board ends this decision with the end of calendar year 2015.  If the Veteran or his representative think the situation has changed subsequent to that date, a claim can be filled accordingly.


ORDER

As the Veteran's income has been excessive for the purpose of payment of VA special monthly pension benefits for the period beginning November 13, 2013, through December 31, 2015, the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


